DETAILED ACTION

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-10 and 12-14 of U.S. Serial No. 17/143,018 B2 (‘018 app). 
The claims at issue are not identical in that the present claims are drawn to a wall compound comprising a thickener package that exhibits yield stress behavior whereas the claims of the ‘018 application are drawn to repair compound that exhibits a specified hydrophilic and hydrophobic compounds.  However, they are not patentably distinct from each other because both sets of claims are drawn to a compound for use in repairing walls that comprise a latex resin or resin binder; a thickener; hydrophobic and hydrophilic fibers; and a filler material that can be a spherical synthetic inorganic filler, wherein thickener can be a hydrophilic alkali swellable emulsion (present claim 6) and wherein the compound of the claims of the ‘018 patent should exhibits yield stress behavior because it possess the same components, in the same percentages, as that of the compound of the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gozum (WO 2015/195430 A1 to Gozum et al., published December 23, 2015).  For purposes of this action, the examiner will be relying upon the U.S. corresponding application of this document, namely, US 2018/0179109 A1 to Gozum et al.
Gozum discloses a repair compound, and a method for repairing a wall, for use in large hole repair in walls, wherein the repair compound includes a latex resin, a thickener, fibers, and a filler material, wherein the compound exhibits: pseudo-plastic-type behavior; has a density of not greater than 4.0 pounds/gallons includes hydrophobic and hydrophilic fibers of different morphologies; HASE-type thickeners and a bimodal distribution of hollow glass microspheres (spherical inorganic fillers) from two different strength/size curves, and wherein the density is less than 4.0 pounds per gallon (abstract; [0005]; [0006]; [0011]; [0012]).  The repair compound can comprise a latex resin or resin binder, such as a polymeric resin binder, such as vinyl acrylic polymers and copolymers, acrylic polymers and copolymers, wherein the resin or resin binder is 100% acrylate., such as an acrylic latex emulsion binder ([0011] to [0015]).  The thickener (“thickener package”) can be, inter alia, a hydrophilic alkali swellable emulsion (HASE) thickener, which exhibits a pseudoplastic system and is present in an amount of 15 or less ([0018] to [0021]; claim 36 of Gozum). 
Gozum further discloses that the first fiber type is a hydrophobic fiber and the second fiber type is a hydrophilic fiber wherein the nominal length of the first fiber type is less than the nominal length of the second fiber type, for example on the order of 10 times less, wherein the fibers can be polyethylene or rayon fibers ([0023] to [0028]).  The repair composition can further comprise, titanium dioxide (greater than 8% by weight) , an adhesion promoter and a filler system that contains glass bubbles or microspheres (spherical inorganic fillers) and exhibit freeze-thaw stability ([0029] to [0033]; [0037]; [0065]; [0067]; Examples 3-8).  A repair kit containing the repair compound can contain a tool ([0007]).
Guzman also discloses employing the compound to repair a wall surface having imperfections or defects by applying it into a hole in a vertical wall surface thereby creating a joint seam (e.g., following placement of a backing material or panel onto a backside of the wall in a region of the hole) ([0048]).
Although Gozum does not expressly disclose its wall repair compound possessing the yield stress behavior property recited in present independent claims 1 because the wall repair compound disclosed by Gozum comprises the same components with the same range and are encompassed by the instant claims, accordingly, they should inherently possess the same physical properties, such as yield stress behavior.  
Thus, the instant claims are anticipated by Gozum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



July 31, 2021